[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            SEPT 11, 2006
                             No. 06-10378                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-00034-CR-4-MMP

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

DARON D. ALEXANDER,
a.k.a. Parron Alexander,
a.k.a. Daron Walker,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (September 11, 2006)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
       Daron D. Alexander appeals his 180-month sentence for possession of a

firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).1

Specifically, he argues the district court violated 18 U.S.C. § 3553(a)—which, in

relevant part, requires a district court to “impose a sentence sufficient, but not

greater than necessary”—because it failed to state on the record that his sentence

was “not greater than necessary.” We affirm.

       The parties are familiar with the facts, and we do not recount them here.

Following United States v. Booker, 125 S. Ct. 738 (2005), § 3553(a) “‘remains in

effect, and sets forth numerous factors that guide sentencing. Those factors in turn

will guide appellate courts, as they have in the past, in determining whether a

sentence is unreasonable.’” United States v. Winingear, 422 F.3d 1241, 1246 (11th

Cir. 2005) (quoting Booker, 125 S. Ct. at 766). Although Booker directs district

courts to consider the § 3553(a) factors, “nothing in Booker or elsewhere requires a

district court to state on the record that it has explicitly considered each of the

§ 3553(a) factors or to discuss each of the § 3553(a) factors.” United States v.


       1
          The mandatory statutory minimum sentence for Alexander’s offense is 180 months,
which is greater than his advisory Guidelines range of 135-168 months; thus, pursuant to
U.S.S.G. § 5G1.1(b), his Guidelines sentence is also 180 months. Because the Government did
not file a substantial assistance motion, the district court lacked discretion to sentence him below
this 180-month sentence. See United States v. Shelton, 400 F.3d 1325, 1333 n.10 (11th Cir.
2005) (explaining that district courts remain bound by statutory minimums despite Booker’s
remedial holding that the Guidelines are merely advisory). Although Alexander concedes that
“the district court had no discretion but to impose the 180-month sentence,” he nevertheless
brings this appeal because he believes “it will change the [sentencing] process.”

                                                 2
Scott, 426 F.3d 1324, 1328-29 (11th Cir. 2005).                  Rather, a statement that the

district court considered the § 3553(a) factors is sufficient in post-Booker

sentences. Id. at 1329.

       After carefully reviewing the sentencing transcript, the parties’ briefs, and

the relevant case law, we reject Alexander’s argument that the district court

violated § 3553(a) by failing to state on the record that his sentence was “not

greater than necessary.”         At the sentencing hearing, the district court stated it

considered the § 3553(a) factors and “the facts and circumstances surrounding this

particular case” before imposing the mandatory statutory minimum sentence of 180

months’ imprisonment. As explained above, such statements alone are sufficient

to support a post-Booker sentence.2              We thus affirm Alexander’s 180-month

sentence.

       AFFIRMED.




       2
          To the extent Alexander implicitly contends his sentence is “greater than reasonable”
(i.e., unreasonable), we conclude he has failed to carry his burden of establishing his sentence is
unreasonable in light of the § 3553(a) factors. See United States v. Talley, 431 F.3d 784, 788
(11th Cir. 2005).

                                                 3